Citation Nr: 1627641	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to increased ratings for a low back strain, greater than 10 percent from May 11, 2010 to January 27, 2011, and from March 1, 2011 to July 28, 2014, and greater than 20 percent thereafter.

2. Entitlement to an increased rating, greater than 10 percent, for hypertrophic changes of the right shoulder joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Air Force from September 1969 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. In April 2014, these issues were remanded by the Board for additional development. The ordered development has been completed, and the matters returned to the Board for adjudication. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in February 2012. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. From May 11, 2010 to January 27, 2011, and since March 1, 2011, a low back strain has been productive of symptoms resulting in an altered gait, but without ankylosis of the spine or flexion functionally limited to 30 degrees or less.

2. Throughout the entire rating period, hypertrophic changes of the right shoulder joint have been productive of pain and functional limited of motion above head height.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no higher, for low back strain have been met from May 2010 to January 27, 2011, and since March 1, 2011. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237-5242 (2015).

2. The criteria for a rating in excess of 10 percent for hypertrophic changes of the right shoulder joint have not been met or approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5201-5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in May 2010, prior to the initial adjudication of the claims on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). Compliant notice was provided in the letter sent to the Veteran in May 2010.

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. Since the time of the most recent consideration of the complete claims file and readjudication by the RO in a November 2014 supplemental statement of the case, additional treatment records have been added to the claims file. No waiver of this additional evidence was received, however the records are not relevant to the adjudication of the claims on appeal and thus remand for the issuance of a new supplemental statement of the case is not warranted. 38 C.F.R. § 19.37(a) (2015).

The duty to assist was further satisfied by VA examinations in June 2010 and July 2014 when examiners conducted physical examinations, were provided the claims file for review, recorded the Veteran's history, considered private medical evidence, and provided factually supported and explained opinions. While the June 2010 VA examiner was not provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding his low back and right shoulder. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

In April 2014, the Board remanded the appeals for additional development, including retrieval of outstanding private and VA treatment records and completion of VA examinations. Regarding private treatment records, the RO attempted to contact the Veteran with a letter in September 2014 requesting that he complete VA Form 21-4142, Authorization and Consent to Release Information, and provide contact information for two specific private physicians identified by the Board in its remand; the Veteran did not respond to the request. VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). This is especially true in matters relating to private records, to which VA has no access without the Veteran's cooperation. 

Given the Veteran's actions, and VA's offers to assist him in developing the claim, VA has no additional duty with regard to requests for private treatment records concerning his low back and right shoulder. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). The RO substantially complied with the January 2011 remand directives, and the Board may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Increased Ratings, Generally

The Veteran was previously awarded service connection and assigned initial disability ratings for a low back strain and hypertrophic changes of the right shoulder joint in RO decisions not on appeal; rather the Veteran seeks increased ratings. In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings. In Hart v. Mansfield, the Court of Appeals for Veterans Claims (Court) held that staged ratings could be assigned in claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating ratings for musculoskeletal disabilities such as those on appeal, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Increased Rating for a Low Back Strain

During the period on appeal, the Veteran's low back strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5237-5242 (2015) as 10 percent disabling prior to January 27, 2011 and from March 1, 2011 to July 29, 2014; thereafter, it is rated as 20 percent disabling. During the period from January 27, 2011 until February 28, 2011, the disability was rated as 100 percent (i.e., totally) disabling, and the matter of entitlement to an increased rating during this time is not on appeal.

Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability. Here, DC 5242 is used for rating the Veteran's degenerative arthritis of the spine, while DC 5237 relates to his lumbosacral strain, the underlying source of the disability. 

A low back strain nearly approximated the criteria for a 20 percent rating, but no higher, beginning May 11, 2010, (the date of receipt of the claim) to January 27, 2011, and since March 1, 2011. Specifically, the disability has been productive of symptoms resulting in an altered gait, but without ankylosis of the spine or flexion functionally limited to 30 degrees or less.

Both DC 5242 and 5237 are rated under the General Rating Formula for Diseases and Injuries of the Spine which provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A 40 percent disability rating is assigned for, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id.

For claims where symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function. 38 C.F.R. § 4.120 (2015). In a November 2014 decision, the RO granted entitlement to service connection for lower right and left radiculopathy associated with his service-connected low back strain. An appeal of these ratings is not before the Board.

In February 2010, the Veteran fell 10 feet in a work-related accident, landing on his back. He experienced immediate pain in his low back, and while there were degenerative changes at the L5-S1 level were identified, there was "[n]o additional evidence of [an] acute traumatic injury."

In April 2010, the Veteran reported pain, starting at the right buttock, and radiating down the posterior thigh over the prior week. Objective evaluation showed difficulty walking, and the use of a walker. The Veteran could not walk on his heels, and it was "rather difficult" for him to walk on his toes. The evaluation specifically noted that the Veteran's "pelvis fracture [was] unlikely to give him a problem," but that "[h]e could have some problem with the lumbar spine."

Magnetic resonance imaging (MRI) of the back showed mild bilateral foraminal narrowing from the L2-3 to L4-5 levels, and there was severe degenerative disease with mild grade 1 retrolisthesis and moderate to severe left foraminal narrowing and a moderate right neural foraminal narrowing at the L5-S1 level.

During a private June 2010 assessment, the Veteran was "able to walk on [his] heels and toes without too much difficulty." Straight leg raise testing to the right caused pain into the hip and leg, and range of motion of the lumbar spine was "slightly" painful. An MRI revealed evidence of L5-S1 degenerative disk disease with collapse of the disc and "Modic changes."

On VA examination in June 2010, the Veteran reported that low back pain began to worsen in May 2009, and he saw a chiropractor for manipulation and massage. Back pain became worse after his February 2010 work-place fall, with pain radiating down the back of his right leg. By the time of his examination, low back pain was constant and aggravated by bending or lifting, and though he no longer had leg numbness, he endorsed possible weakness. The Veteran denied flare-ups, and "[r]ecently he has been able to walk 20 minutes on a treadmill." After the 2010 accident, the Veteran used a walker due to symptoms associated with his pelvic fracture, but was no longer using one in June 2010 and there were no remaining limitations of his activities of daily living. Nonetheless, he was unable to mow the lawn without assistance, but when standing he had to shift position or sit down.

The examiner stated that there was "no objective evidence of painful motion, muscle atrophy, or guarding associated with the low back. The Veteran had no tenderness, and his gait was normal including with respect to heel and toe walking. Range of motion was to 80 degrees of forward flexion, and 25 degrees of extension. There was no additional decreased range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.

On range of motion testing in September 2010, the Veteran had forward flexion to 70 degrees, from which "he complains of discomfort and has a torturous recovery from forward bent position." Extension was to 5 degrees, and he otherwise had "general stiffness and diminished movement" through the lumbar spine. An October 2010 review of radiographic imagining studies revealed evidence of lumbosacral degenerative disc disease, associated with bilateral foraminal stenosis. On a physical evaluation, the Veteran had decreased reflexes in both ankles, and positive bilateral straight leg raise testing. There was a "slight" weakness at the L5-S1 distribution, and the evaluating physician discussed with the Veteran that surgical intervention may result in an inability to return to work.

In November 2010, the Veteran complained of pain throughout the lower back, greater on the right than the left, and extending into the buttocks bilaterally. Functionally, he reported being restricted to lifting no more than 10 pounds, and though he had returned to work, he was limited to four-hour shifts per day. On range of motion testing, flexion was "decreased approximately 50 [percent] with fingertips reaching about the level of his knees," and extension was "decreased 50 to 75 [percent] again accompanied with increasing pain." 

The Veteran underwent surgical decompression and instrumented fusion of the L5-S1 in January 2011. On follow-up in April 2011, he reported having some residual back pain at a level of six out of ten, but also that he was "markedly improved compared to his preoperative status." The Veteran was using a cane to ambulate, and had begun to reduce his level of medication. X-ray imaging showed "good placement of instrumentation and bone graft." One month later, in May 2011, the Veteran stated that the surgery helped reduce "some of his more severe pain," but that he continued to have "fairly persistent pain." He was taking approximately four hydrocodone per day, as well as Valium twice a day. The Veteran had not yet returned to his former job due to concerns of the impact of "standing on concrete all day." 

In an April 2012 letter, the Veteran's private physician opined that even if the Veteran had not sustained the at-work injury in February 2010, his low back "condition would have worsened unless it was fixed." 

On VA examination in July 2014, the Veteran again reported "significant improvement in his low back pain" following surgery, though he continued to have "daily aching sensation in his lower back, which [was] aggravated if he [did] any activities that include bending, lifting or twisting." The Veteran no longer worked, and he stated that while he does housekeep activities, after vacuuming, mowing the lawn, grocery shopping for about an hour, and long distance driving for less than three hours, he notices significant pain in his lower back area. Nonetheless, he was "trying to stay physically active," and was able to walk on a treadmill on a regular basis and walk his dogs every day. The examiner described him as only "partially disabled due to his low back pain."

He had forward flexion to 70 degrees (with pain at 70 degrees), and extension to 25 degrees (with pain at 25 degrees). On repetitive use testing, flexion was to 80 degrees, and extension was unchanged at 25 degrees. The Veteran denied any flare-ups with additional functional impacts, but his low back disability did cause functional losses resulting in less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing. There was localized tenderness or pain to palpation, particularly around the surgical site, with "significant pain to palpation which radiates into his left lower extremity." Additionally, muscle spasm and guarding of the thoracolumbar spine resulted in abnormal gait or abnormal spinal contour. Thought the Veteran was regularly using a cane for support on locomotion, this was due to "feeling dizzy since his accident in February 2010," and not due to low back symptoms.

The examiner noted that the Veteran had been having chronic worsening of this low back pain since at least 2004 before opining that "even though the [V]eteran had an exacerbation of his low back pain secondary to the pelvic fracture in February of 2010, it is also highly likely that the natural progression of his degenerative arthritis in his lumbosacral spine [from] years of physical labor and natural wear and tear would result in the degenerative disc disease at L4-S1 resulting in surgery." In support of her conclusion, the examiner observed that imaging from February 2010, "right after his accident . . . [showed] no acute trauma to the lower back or lumbosacral spine," and although there was evidence of chronic degenerative changes, these were "unlikely to be related to his February 2010 accident." The VA examiner agreed with the assessment made in April 2012 by the Veteran's private physician "in regard to the natural progression of his low back condition."

The Board finds that, to the extent that the Veteran's low back strain has been additionally disabling since the time of his February 2010 work-place accident, his low back symptoms have nonetheless been entirely attributable to the service-connected disability. Thus, the Board will rate his back without consideration of the additional disabling effects of any nonservice-connected symptoms or disorders. Further, the Veteran is competent to report on symptoms such as pain and reduced mobility as these are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), and his reports are thus probative in assessing his level of disability.

Again, in order to grant a rating of greater than 10 percent, for the periods from May 2010 until January 2011, and from March 2011 until July 2014, the evidence must show forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a. While range of motion has not been functionally limited to less than 60 degrees of flexion during these periods, there is evidence that the Veteran's gait has been periodically altered due to low back symptoms. As early as April 2010, for example, the Veteran was using a walker and could not walk on his heels. At that time, the evaluating physician specifically stated that his hip fracture was "unlikely" the cause of his limitations. By June 2010, the Veteran was walking without limitations again, and his gait was "normal," however in April 2011 - immediately following the beginning of the next period on appeal - he was again using a cane to ambulate, suggesting that his gait was not functionally normal.

Though his symptoms have clearly fluctuated with regard to his ability to ambulate normally, when considering the functional effects of service-connected disabilities, to include during flare-ups, the Veteran's low back strain has been productive of an altered gait throughout the periods on appeal, and thus a rating of 20 percent is warranted prior to January 26, 2011, and effective March 1, 2011. A rating of greater than 20 percent, however, has not been warranted at any time during the periods on appeal. Specifically, the Veteran has maintained forward flexion to greater than 30 degrees at all times, and there is no evidence of ankylosis of the thoracolumbar spine.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Veteran's low back strain disability was 20 percent disabling, and no higher, from May 11, 2010 to January 27, 2011, and has been since March 1, 2011. 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Hypertrophic changes of the Right Shoulder Joint

The Veteran's hypertrophic changes of the right shoulder joint have been rated 10 percent disabling, throughout the period on appeal, under 38 C.F.R. § 4.71a, DC 5201-5010 (2015). DC 5201 relates to limitation of motion of the arm and shoulder, while DC 5010 identifies the underlying cause of such limitation - arthritis.

Hypertrophic changes of the right shoulder joint have been not more than 10 percent disabling at any time during the period on appeal. Specifically, the right shoulder has been productive of pain and motion functionally limited to head height.

DC 5010 directs that traumatic arthritis is rated as degenerative arthritis under DC 5003 which itself directs that arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved - in this case DC 5201. 38 C.F.R. § 4.71a. DC 5003 also directs that a compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is warranted where arthritis is established by X-ray findings but there is no compensable limitation of motion of the affected joint. See DeLuca, supra., see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). For the major (i.e., dominant) arm, DC 5201 provides a minimum 20 percent rating for arm motion limited at the shoulder level, a 30 rating for arm motion limited midway between the side and shoulder level, and a 40 percent rating for arm motion limited to 25 degrees from the side. 38 C.F.R. § 4.71a.

In May 2010, the Veteran presented with bilateral shoulder pain, and recounted that he had fallen in February 2010, injuring his head, hip, and neck. He had discomfort in both shoulders, but the discomfort in the right shoulder was at times greater than in the left. The level of pain was two to four out of ten, and did "not significantly restrict[] his activities of daily living." An MRI revealed moderate degenerative changes with increased signal and edema at the right acromial clavicular joint, but no rotator cuff tear or effusion.

On VA examination in June 2010, the Veteran reported that after his February 2010 accident, the use of a walker had aggravated his right shoulder. On physical evaluation, he had no giving way, locking, effusion, dislocation, or subluxation of the shoulder, though there was some localized tenderness. The Veteran denied flare-ups, and he had been participating in physical therapy two times a week to strengthen and increase range of motion of the shoulder. The Veteran reported that due to shoulder symptoms, he was no longer able to work as a forklift operator, as he could not operate the levers to drive the machine. He also reported being unable to shift while driving a truck - though he had not driven a truck for two years, and was still able to drive his car. The examiner commented that his right shoulder did not otherwise interfere with his activities of daily living.

The Veteran had good strength in the right shoulder, without objective evidence of pain at rest, though he had "dramatic complaining during the active range of motion" testing. Forward flexion was to 170 degrees, abduction was to 140 degrees, external rotation was to 90 degrees, and internal rotation was to 80 degrees. The examiner noted that there was no additional decreased range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination, and radiographic imaging confirmed right acromioclavicular joint arthritis.

Moderate degenerative changes with signal and edema in the right acromioclavicular joint were seen on an August 2010 MRI. Imaging also showed no evidence of rotator cuff tear or effusion. In June 2011, the Veteran complained of right shoulder pain, with crepitation, but without swelling. The Veteran had full range of motion of the shoulder, but was "very slow and hesit[ant]." Further testing showed pain in the sulcus area, pain on palpation in anterior sulcus, and decreased strength in the right shoulder against resistance. In an April 2012 letter, the Veteran's private physician stated that the Veteran's "shoulder has not been adequately addressed," and right shoulder problems had "not been solved." In June 2013, the Veteran had full and equal range of motion of the upper extremities, but still with "some weakness" in the right shoulder.

On VA examination in July 2014, the Veteran reported increased pain and symptoms since his at-work accident in February of 2010. Pain in the right shoulder was not constant, but any attempts to do work that involve elevation above the shoulder level resulted in difficulty and pain. The Veteran denied any weakness, tingling, or numbness in his upper extremities, and again indicated that the pain in his right shoulder was mostly related to activities requiring elevation of the shoulder above head level. On range of motion testing, the Veteran had flexion and abduction to 150 degrees, with pain at 150 degrees of movement. Strength was four out of five, and there was no guarding, localized tenderness, or pain on palpation of the shoulder. Functional losses associated with the right shoulder included less movement than normal, excess fatigability, and pain on movement. Functional limitations included pain when performing activities that involve movement of the shoulder above his head.

The examiner concluded that the Veteran's current right shoulder disorder was at least as likely as not exacerbated by the February 2010 fall, and was "most likely directly resulting from the fall and possibly from using a walker after he fractured his pelvis." In arriving at this conclusion, she commented that there was "no indication in his medical treatment records that he has been receiving chronic care for his right shoulder since his discharge from active service, and it is indicated in his private medical records that he was complaining of increased shoulder pain in May and June 2010 after he had sustained a fall in feb 2010 and using a walker for his pelvic fracture." The examiner recognized that she "did not evaluate the [V]eteran prior to his February 2010 accident" but that it was nonetheless her opinion that the Veteran's right shoulder had been "exacerbated by the 2010 accident." 

Without evidence of a disorder, separate and distinct from his service-connected hypertrophic changes of the right shoulder joint, causing his increased right shoulder symptoms, or evidence specifically separating the disabling effects of hypertrophic changes of the right shoulder joint from a nonservice-connected disorder, the Board will rate the Veteran's disability based on consideration of all of the manifest right shoulder symptoms reflected in the record. Mittleider, 11 Vet. App. at 182.

The Veteran's reports of pain on motion of the right shoulder are competent and probative in describing his level of symptoms throughout the period on appeal, as such limitations are capable of lay observation. Layno, 6 Vet. App. 465. Nonetheless, repeated evaluations continue to show that the Veteran's range of motion of the right shoulder is above shoulder level on all planes (i.e., flexion, abduction, and rotation), even when taking in to account such factors as weakness, fatigability, incoordination, and pain. While the Veteran has limitations associated with elevating his arms above his head - such range of motion is noncompensable under DC 5201.

Without motion functionally limited to shoulder height, a rating of greater than 10 percent cannot be granted. Accordingly, the Veteran's hypertrophic changes of the right shoulder joint have been not more than 10 percent disabling throughout the entire period on appeal. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

Having evaluated the disabilities on appeal on schedular bases, the Board has also considered whether referral for extraschedular ratings is warranted for the same. The schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability on the basis of functional limitation of motion, to include as due to weakness, fatigability, incoordination, and pain, and the effects on his gait; thus, the demonstrated manifestations - namely painful motion of the back and right shoulder, with resulting abnormal gait - are contemplated by the provisions of the rating schedule. The evidence does not show unique or unusual symptomatology regarding the Veteran's service-connected low back strain and hypertrophic changes of the right shoulder joint that would render the schedular criteria inadequate. 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of myocardial infarction, left inguinal scar, bilateral lower extremity radiculopathy, and history of stomach ulcers in concluding that the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

	(CONTINUED ON NEXT PAGE)


Finally, the record reveals that the Veteran has been unable to return to full-time work since his February 2010 accident. However, he has not asserted that this instability is solely related to his service-connected disabilities, and the record indicates that it is a combination of both service-connected and nonservice-connected disorders which have resulted in his employment limitations. Thus, the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); and no discussion or remand of such a claim in warranted. 


ORDER


A rating of 20 percent, and no higher, for low back strain from May 11, 2010 to January 27, 2011, and from March 1, 2011 is granted.

A rating in excess of 10 percent for hypertrophic changes of the right shoulder joint is denied.	




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


